Name: Commission Regulation (EEC) No 3503/85 of 12 December 1985 concerning the quantities of sheepmeat and goatmeat products which may be imported from Poland during 1985
 Type: Regulation
 Subject Matter: animal product;  international trade;  Europe
 Date Published: nan

 No L 335/ 10 Official Journal of the European Communities 13. 12. 85 COMMISSION REGULATION (EEC) No 3503/85 of 12 December 1985 concerning the quantities of sheepmeat and goatmeat products which may be imported from Poland during 1985 whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 84/633/EEC of 11 December 1984 authorizing the Commission, in the context of the voluntary restraint agreements on trade in the sheepmeat and goatmeat sector between the European Economic Community and 12 non-member States, to convert for the purposes of the smooth operation of trade, live animals into fresh or chilled meat or fresh or chilled meat into live animals within the quantities agreed ('), and in particular Article 1 ( 1 ) thereof ; Whereas, under an Agreement concluded with the Community, Poland has undertaken to restrict its exports of sheepmeat and goatmeat to the Community to annual quantities of 5 800 tonnes of live animals, expressed as carcase weight bone-in, and of 200 tonnes of fresh and chilled meat ; Whereas Poland has asked the Community to convert the 200 tonnes of fresh and chilled meat that may be exported to the Community in 1985 into 200 tonnes of live animals expressed as carcase weight bone-in ; whereas the limited quantity covered by the request will not disturb the Community market ; whereas the market situ ­ ation is such that the application can be granted ; HAS ADOPTED THIS REGULATION : Article 1 The quantity of live sheep and goats other than pure-bred breeding animals falling within subheading 01.04 B of the Common Customs Tariff that may be imported from Poland in 1985 under the Agreement concluded with that country, shall be 6 000 tonnes expressed as carcase weight bone-in . The quantity of fresh and chilled sheepmeat and goat ­ meat falling within subheading 02.01 A IV a) of the Common Customs Tariff that may be imported from Poland in 1985, under the Agreement concluded with that country, shall be nil . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 331 , 19 . 12 . 1984, p. 32 .